Case 9:20-cv-80030-RAR Document 20 Entered on FLSD Docket 04/21/2020 Page 1 of 2




                           IN THE UNITED STATES DISTRIC COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA
                                   FORT PIERCE DIVISION


  GEICO MARINE INSURANCE
  COMPANY, a Maryland corporation,

                          Plaintiff,

  vs.                                                            Case No. 9:20-cv-80030 RAR

  INTERNATIONAL MARINE, LLC,
  a Florida limited liability company,
  OUTBOARDS ONLY, INC., a Florida
  Corporation and LUIS MANUEL
  FELICIANO ECHEVARRIA,

                    Defendants.
  ____________________________________________/


                         CERTIFICATE OF INTERESTED PERSONS
                        AND CORPORATE DISCLOSURE STATEMENT


         Plaintiff, GEICO MARINE INSURANCE COMPANY, by and through their undersigned

  counsel, and pursuant to Rule 7.1, Federal Rules of Civil Procedure, hereby submit their

  Certificate of Interested Persons and GEICO MARINE INSURANCE COMPANY’S Corporate

  Disclosure Statement.

         I.      INTERESTED PERSONS

                 The persons, associated persons, firms, partnerships or corporations that have a

  financial interest in the outcome of this case, including all subsidiaries, conglomerates, affiliates,

  parent corporations and other identifiable legal entities related to a party include:

                 a. GEICO Marine Insurance Company
Case 9:20-cv-80030-RAR Document 20 Entered on FLSD Docket 04/21/2020 Page 2 of 2




                  b. Boat America Corporation

                  c. GEICO Corporation

                  d. National Indemnity Company

                  e. Berkshire Hathaway

                  f. Robert A. Craven, Esquire

          II.     CORPORATE DISCLOSURE STATEMENT

          Pursuant to Rule 7.1, Federal Rules of Civil Procedure and to enable District Judges and

  Magistrate Judges of the Court to evaluate possible disqualification or recusal, GEICO Marine

  Insurance Company is owned by Boat American Corporation which in turn is owned by GEICO

  Corporation which is owned by National Indemnity Company, which is owned by Berkshire

  Hathaway. Berkshire Hathaway is the only publicly-traded company in the group.

                                                         Respectfully submitted,


                                                          s/Robert A. Craven_____________
                                                          Robert A. Craven, Esquire
                                                          FBN: 341975
                                                          Law Office of Robert A. Craven
                                                          3637 Fourth Street N. – Suite. 290
                                                          St. Petersburg, FL 33704
                                                          Tel: 727- 895-5700
                                                          Fax: 727-895-5710
                                                          Email: rob@robcravenlaw.com
                                                          Attorney for Plaintiff



          IT IS HEREBY CERTIFIED that on the 21st day of April, 2020, I electronically filed the

  foregoing with the Clerk of Court by using the CM/ECF system which will send a notice of

  electronic filing to all counsel of record.

                                                          s/Robert A. Craven_________
                                                          Robert A. Craven, Esquire

                                                  2
